Citation Nr: 0308095	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  96-04 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from December 1974 to 
August 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 1995 from the Phoenix, Arizona 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO granted a 40 percent evaluation for chronic 
lumbosacral strain.

The veteran provided oral testimony before a Hearing Officer 
at the RO in March 2001, a transcript of which has been 
associated with the claims file.

In August 1997, the Board remanded this matter for due 
process purposes and for additional development.  The Board 
directed the RO to adjudicate a claim as to whether clear and 
unmistakable error was made in a March 1976 rating decision.  
Such adjudication was completed by the RO in October 1997, 
with notification sent to the veteran in November 1997.  He 
did not appeal this decision and has not attempted to reopen 
this claim.  Additional development has been completed and 
the claim has been returned to the Board for further 
appellate review.

The veteran is noted to have filed a notice of disagreement 
with RO determinations dated in April 2002 and November 2002 
concerning entitlement to service connection for spinal 
disabilities other than the lumbosacral strain for which  
service connection is currently in effect.  A statement of 
the case has not been issued by the RO with respect to these 
denials, and such claims are to be addressed in this remand.  

The issue of entitlement to an evaluation in excess of 40 
percent for chronic lumbosacral strain is deferred as it 
remains inextricably intertwined with the unresolved issue of 
service connection for additional spinal disabilities besides 
lumbosacral strain, which in part are alleged to affect the 
lumbosacral spine.



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran is noted to have filed a notice of disagreement 
with the portion of a Decision Review Officer (DRO) Decision 
in an April 9, 2002 Supplemental Statement of the Case.  This 
determination found the veteran to have failed to file a 
timely appeal with a November 1998 decision that denied 
entitlement to service connection for physical disability of 
the thoracic and lumbar spine to include thoracic injury with 
local atrophy of the spinal cord; fracture of T12-L1, dorsal 
kyphosis, cervical compensatory lordosis, degenerative 
lordosis, degenerative changes of the cervical spine, fusion 
of L5-C6 and C7, left leg sciatica and neurogenic bladder.  
The April 2002 DRO decision pointed out that prior 
Supplemental Statements of the Case from July 1999 and 
October 2000 erroneously included this issue as being on 
appeal.  

The veteran submitted his notice of disagreement through his 
representative's informal brief submitted on March 5, 2003.  
The representative asserted that the Board should have 
jurisdiction of the veteran's claim for entitlement to the 
thoracic/cervical spine disability based on a timely 
submission in August 1995 of what he argued should be 
construed as a notice of disagreement with an August 1994 
rating decision that classified the disabilities in question 
as "sciatica" and "neurogenic bladder."   


The March 5, 2003 informal brief also serves as a timely 
notice of disagreement with a November 2002 rating decision 
wherein the RO denied entitlement to service connection for 
physical disability of the thoracic and lumbar spine to 
include thoracic injury with local atrophy of the spinal 
cord; fracture of T12-L1, dorsal kyphosis, cervical 
compensatory lordosis, degenerative lordosis, degenerative 
changes cervical spine, fusion of L5-C6 and C7, left leg 
sciatica and neurogenic bladder.  While the appellant filed a 
notice of disagreement with the above determinations, the 
Board notes that a statement of the case has not been issued 
by the RO addressing these denials.  

When there has been an initial RO adjudication of a claim and 
a notice of disagreement has been filed as to its denial, the 
appellant is entitled to a statement of the case, and the 
RO's failure to issue such is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398, 408-10 (1995).

The Board also notes that regulations have recently been 
promulgated that give the Board discretion to perform 
internal development in lieu of remanding the case to the 
agency of original jurisdiction. 38 C.F.R. § 19.9 (2002).

There are still actions, however, that must be accomplished 
at the RO level because the required action takes place there 
or because current law requires it.  In this case, the issue 
of whether a timely appeal was filed for a prior denial of 
entitlement to service connection for physical disability of 
the thoracic and lumbar spine, and the November 2002 denial 
of entitlement to service connection for physical disability 
of the thoracic and lumbar must be remanded because the RO 
has not issued a statement of the case and such action takes 
place at the RO. See Chairman's Memorandum 01-02-01 (2002).  

As noted above, further consideration of the issue regarding 
entitlement to evaluation in excess of 40 percent for chronic 
lumbosacral strain is deferred pending the outcome of these 
matters which involve inextricably intertwined issues with 
this claim on appeal.  

Accordingly, this case is remanded to the RO for the 
following:

1. The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish a statement of 
the case addressing the issue of whether 
the veteran has timely appealed any RO's 
decision prior to November 2002 that 
denied of entitlement to service 
connection for physical disability of the 
thoracic and lumbar spine, to include 
thoracic injury with local atrophy of the 
spinal cord; fracture of T12-L1, dorsal 
kyphosis, cervical compensatory lordosis, 
degenerative lordosis, degenerative 
changes cervical spine, fusion of L5-C6 
and C7, left leg sciatica and neurogenic 
bladder.   The RO should also notify the 
appellant of the need to file a timely 
substantive appeal to the Board if he 
wants appellate review.

3.  The RO should also furnish a 
statement of the case addressing the RO's 
November 2002 denial of entitlement to 
service connection for physical 
disability of the thoracic and lumbar 
spine, to include thoracic injury with 
local atrophy of the spinal cord; 
fracture of T12-L1, dorsal kyphosis, 
cervical compensatory lordosis, 
degenerative lordosis, degenerative 
changes cervical spine, fusion of L5-C6 
and C7, left leg sciatica and neurogenic 
bladder.  The RO should also notify the 
appellant of the need to file a timely 
substantive appeal to the Board if he 
wants appellate review.

Thereafter, the case should be returned to the Board for 
appellate review, if in order. By this remand, the Board 
intimates no opinion as to any final outcome warranted. No 
action is required of the appellant until he is notified by 
the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' is appealable to the CAVC.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


